Case 8:20-cv-00043-SB-ADS Document 191-42 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3731




  Summary Judgment Ex. 35
 Case 8:20-cv-00043-SB-ADS Document 191-42 Filed 05/14/21 Page 2 of 5 Page ID
                                  #:3732



 1                  DECLARATION OF MICHAEL CHEKANSKI
 2
 3         I, Michael Chekanski, pursuant to 28 U.S.C. § 1746, hereby declare and
 4   state as follows:
 5         1.     I am over the age of eighteen and reside in Wilmington, Delaware.
 6         2.     I have personal knowledge of the following facts, which I could
 7   and would testify to if I were called to testify as a witness.
 8         3.     In May 2017, I received a piece of mail concerning a “FINAL
 9   NOTICE” regarding a “Student Loan Consolidation & Payment Reduction
10   Program.” The mailer stated that in order to consolidate my student loans, I
11   needed to respond quickly. The mailer referenced Direct Document Solutions as
12   the “Assigned Dept.” for my loan. A true and correct copy of the mailer I
13   received is attached as Exhibit A.
14         4.     At the time, I had about 13 federal student loans, which had
15   interest rates ranging from 3.4% to 6%.
16         5.     I called the phone number on the mailer. Over the course of
17   multiple phone calls, I spoke with a representative about lowering my interest
18   rates. The representative told me that the interest rate on my student loans
19   would be reduced from what I currently had.
20         6.     The representative asked me to send information about my student
21   loans to determine how much I would save from consolidation. Once I did so,
22   the representative told me that my student loans had been reviewed, and that my
23   consolidated interest rate would be near 4%. The representative stated that my
24   interest rate would be lowered by the consolidation itself and that I would also
25   receive a .5% reduction in my interest rate by signing up for an auto-debit
26   option. Based on the average of the existing interest rates on my student loans,
27
28
                               DECLARATION OF MICHAEL CHEKANSKI
                                               1
 Case 8:20-cv-00043-SB-ADS Document 191-42 Filed 05/14/21 Page 3 of 5 Page ID
                                  #:3733



 1   I understood that an interest rate of 4% would represent a lowering of my
 2   overall interest rate.
 3          7.     The representative told me that before he could confirm my new
 4   interest rate, I would need to make a payment. The representative asked me for
 5   my banking information, which I provided. My understanding was that I would
 6   pay $899 to cover the cost of processing in order to get a lower interest rate for
 7   my consolidated student loans. I agreed to pay $899 to consolidate my student
 8   loans and lower my interest rate.
 9          8.     On May 16, 2017, I electronically signed an agreement with Direct
10   Document Solutions. Exhibit B of the service agreement identifies that I would
11   make a payment of $449.50 on June 1, 2017 and a second payment of $449.50
12   on July 3, 2017. Shortly after electronically signing, I received an email from
13   esign@debtpaypro.com including a PDF of my signed documents. A true and
14   correct copy of my enrollment agreement documents are attached here at
15   Exhibit B.
16          9.     After signing the agreement, on May 16, 2017, I received an email
17   from a Direct Document Solutions representative at
18   docs@clientenrollment.com. The subject of this email is “Welcome Email and
19   Consolidation Packet for Michael Chekanski (Direct Document Solutions,
20   DPC-13695602).” The email contained several attachments, including a
21   consolidation application, repayment plan request, and a forbearance request,
22   which were filled out with my name and financial information. The email asked
23   me to print out and sign these forms and then return them. A true and correct
24   copy of the May 16, 2017 email (not including its attachments) which I
25   forwarded to the Bureau is attached hereto as Exhibit C.
26          10.    The forbearance request sought to put my loans into forbearance
27   for approximately three months. On or about May 26, 2017, I received an email
28
                              DECLARATION OF MICHAEL CHEKANSKI
                                              2
 Case 8:20-cv-00043-SB-ADS Document 191-42 Filed 05/14/21 Page 4 of 5 Page ID
                                  #:3734



 1   from a DDS representative that my forbearance request had been submitted. I
 2   then received a notification from my student loan servicer Nelnet indicating that
 3   my forbearance request had been approved. My loans remained in forbearance
 4   until August 14, 2017.
 5         11.    My first payment of $449.50 was charged to my bank account on
 6   or about June 1, 2017.
 7         12.    On June 16, 2017, I received an email from a Direct Document
 8   Solutions representative that my consolidation application had been submitted
 9   to the Department of Education. A true and correct copy of that email is
10   attached hereto as Exhibit D.
11         13.    On June 20, 2017, I received an email from Nelnet, my student
12   loan servicer, indicating that my Direct Consolidation Loan Application would
13   be processed soon. A true and correct copy that email is attached hereto as
14   Exhibit E.
15         14.    My second payment of $449.50 was charged to my bank account
16   on or about July 3, 2017.
17         15.    On July 7, 2017, I received documents in the mail from Nelnet
18   indicating that my consolidation was scheduled to be completed on July 20,
19   2017. The documentation from Nelnet included a consolidation summary sheet
20   that described the then-current status of my student loans, including the interest
21   rate for each of my loans. The summary sheet also indicated that my new
22   consolidated interest rate would be set at 4.75%. When I did the math, I figured
23   out that the new interest rate was a weighted average of the student loan interest
24   rates I had at the time. I realized that the consolidation wasn’t going to save me
25   any money and I was angry that I had been promised a lower interest rate. I also
26   did some research online and realized that I had spent money on a consolidation
27   process that I could have done myself for free.
28
                                 DECLARATION OF MICHAEL CHEKANSKI
                                                3
Case 8:20-cv-00043-SB-ADS Document 191-42 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3735
